Irvtng B. Kendall, J.
Defendant’s motion for a bill of particulars is granted, but only to the extent that the District Attorney shall, within 15 days after the filing of this decision, furnish to the attorney for the defendant the names and addresses of persons whom the prosecuting attorney intends to call as witnesses at the trial of this harassment action, together with a copy of their relevant written statements, notes or memorandum, if any. Unless the note, writing, or memorandum, if any, made in this harassment action by the police officer, complainant, or any other police officer contains the 'opinions, theories or conclusions of such officer or discloses the name of an informant who could be placed in jeopardy, it is not “ exempt property ” within the meaning of OPL 240.10.
As stated in the preamble to section 1.2 of the Tentative Draft of Standards Relating To Discovery and Procedures Before Trial by the American Bar Association Project On Minimum Standards For Criminal Justice: “In order to provide adequate information for informed pleas, expedite trials, minimize surprise, afford opportunity for effective cross-examinations, and meet the requirements of due process, discovery prior to trial should be as full and free as possible consistent with protection of persons, effective law enforcement, the adversary system, and national security.”
Since plea discussions and agreements are now a legitimate part of the criminal process, this court can conceive of no reason why in a simple harassment prosecution the prosecution should withhold from the defense any note, writing or memorandum made by a police officer who was involved in the alleged harassment either as the complainant or as a witness thereto.
*478cl ’ cisión shall constitute the order of this court and a copy shall foe served upon the defendant’s attorney by the District Attorney,